Title: To James Madison from George Graham, 7 April 1824
From: Graham, George
To: Madison, James


        
          Dear Sir
          Washington April 7th. 1824
        
        Your favor of the 27th Ult. was received in due course of the mail, but as the Board of Director[s] of the Branch Bank did not meet until yesterday, I postponed an answer untill I could advise you of the success of your application; and I have now the satisfaction to inform you that the Board have assented to your proposition, and I have requested Mr. Smith to forward to you in due time the necessary papers for your signature—with sentiments of the highest esteem & respect yr. obt. Sert.
        
          Geo: Graham
        
      